DETAILED ACTION
This office action is in response to the amendment filed on 06/15/2021. Claims 1-25 are cancelled and claims 26-31, 33, 37-41, 43 and 44 are amended. Claims 26-45 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	In view of the Applicant’s amendment regarding claim 29, the rejections under 35 U.S.C 112(b) are withdrawn because claim 29 is properly dependent on claim 28.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to multi-pixel caching scheme for lossless encoding.
Prior art:
Pugh (US 2017/0109108) 

Amino (US 2016/0322010)

	The closest prior art Pugh, paragraph 9 discloses a designated input line of the image data encoded in the first run-length encoded format, determining whether the repeat count (repetition of the second pixel) for the designated input line is greater than one… and after determining that the repeat count is greater than one: decompressing the designated input line of the image data into a decompressed line of image data.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “a first data unit referencing a sub-cache of a plurality of sub-caches that is associated with a total number of non-repeated pixel values contained in a given non-repeating sub-sequence of a sequence of pixels and (ii) a second data unitpixel referencing an index value of a storage location within the referenced sub-cache where the given non-repeating sub- sequence is store… and the given non- repeating sub-sequence which is decompressed further including a total number of bytes larger than a corresponding portion of the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 26-45 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481